Title: From George Washington to Elias Boudinot, 26 August 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir.
                            Rocky Hill August 26th 1783
                        
                        I cannot but think it essential that Congress should be informed of the disposition and conduct of the
                            British Officers at the Western Posts, of our frontier Inhabitants, and of the Savages, in order that adequate Measures
                            may be taken to avail ourselves of any favorable circumstances to prevent Hostilities, and place that extent of Territory
                            which is ceded to us, under some proper Regulations; it is for these purposes, I have taken the liberty of enclosing to
                            your Excellency the Extract of a Letter from Lieut. Colo. De Peyster, and the Copy of another Letter from Brigadr General
                            Maclean, which were received yesterday under cover from Colo. Willett. I have the honor to be Sir Your Excellency’s Most
                            Obedient Servant
                        
                            Go: Washington
                        
                    